DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-22 are pending with claims 1-15 and 21-22 under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-15 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wrosz et al. (US Patent No. 7,261,533), in view of Simkins (US Patent No. 7,092,784).
Regarding claims 1-2 and 11-12, Wrosz discloses a system comprising: (a) a heating element (50) comprising a first heat source (47) and a second heat source (48) and a temperature sensing element, with the first heat source configured to heat material in-line as claimed (5:25-5:30), with the temperature sensor arranged to detect a temperature (the system as described in 7:47-8:5 with feedback control would not work without a sensor and thus a sensor is considered inherent – additionally or alternatively, please see Simkins below) (Figs. 2 and 3B) and the system is discussed as using a heat zone with individually controlled heaters as to produce a desired temperature as schematically illustrated in Fig. 6 (122, 124, 126);
(b) an object forming element (6:26-6:54) including a movable upper and lower structure configured to move and form a “chamber” (32) (Figs. 2 and 3B shows the movement forming the chamber) with a dental mold (90), and specifically discusses the pressure/vacuum (6:44-6:45; 7:27-7:31) to bear on the material; and 
(c) a material transport system (Fig. 2, 5:13-5:61; 6:14-6:67) to move the thermoforming material in a sequence of linear movement and stopping at each station as to move the material to the heating element, object forming element, and then an extracting element (the trimmer as in 5:55 reads on this element as it performs such a function), and as in claims 1-2 and 11, a controller (as explained in the majority of 7:1-8:26 and specifically in 7:1-7:46) configured to control the heating, forming, and transport functions of the material in a linear fashion as is claimed, which would be based upon reaching a forming temperature before movement as discussed in the cited portions above, as schematically illustrated in Fig. 6.   
Wrosz does not explicitly disclose, as in claim 1, that the controller directly measures a first temperature and a second temperature as required in claims 1 and 11 as to operate the movement system. 
However, within the cited portion of Wrosz, in 7:18-7:21 structurally discloses both “heat zone” and “in-line individually controlled modular ceramic heaters” (corresponding to the claimed ‘first heat source’ and ‘second heat source’). While Wrosz does not explicitly disclose that the controller would measure a temperature measured proximate each of these heat sources, Wrosz does seem to suggest such an operation, with respect to the “heat zone” and “individually controlled” aspect of the heaters. Wrosz also teaches “incremental web precision feed and speed control” (7:50-7:51) with respect to the “material transport system.” Accordingly, in view of the above, it would have been obvious to one of ordinary skill in the art at the time of the invention to have specified that the controller measures a temperature near each of the heat sources as to operate the heaters at each “zone” and to move the material through the system.  
Furthermore, regarding the sensor in conjunction with a differential heating system in accordance with Wrosz above, Simkins discloses a system and method for forming an object by differential heating (Simkins, 1: 60-1:67), explaining that control over localized temperature variation will result in a control of stretching and thickness of the orthodontic aligner product (Simkins, 1:15-1:35 explaining differential forming advantages over homogeneous heating of a sheet. Simkins further discloses the use of a camera (Simkins, 2:13-2:14) for use in a feedback control system as to detect and then deliver a custom thermal pattern onto the object to form the object (2:14-2:16, 8:1-8:19) or for process timing (Simkins, 5:61-6:17) such as the movement system of Wrosz above. Simkins uses a laser heating system but specifically does not preclude the addition of another heating system (Simkins, 6:28-6:32; 6:35-6:37) in addition to the laser heating system like the heater in Wrosz above. 
Wrosz discloses a thermoforming system with “in-line individually controlled” heaters that include “heat zones” as described above, and Simkins discloses a thermoforming system that uses a single laser heater as to put a differential heated “thermal profile” (similar to “heat zones”) onto the material in a desired pattern (Simkins, 6:10-6:17) and explains that the data can be used for process control and programming such a controller and sensor to be used in conjunction with multiple heaters as in Wrosz, would be within routine skill of one of ordinary skill in the art. Simkins explains that the differential forming of the sheet allows for greater control over the thickness/stretching of the material being formed (Simkins, 1:15-1:35) and includes the equipment necessary for obtaining such a differential forming – the camera or single sensor arranged to detect a temperature of the material at any given location as to determine a thermal profile from the data obtained (Simkins, 6:10-6:17) and a “thermal profile” would represent the temperature at multiple locations of the thermoforming material being processed. Simkins further provides for using that data for heating and process control, and the claim does not specify either type of heating source but only that there must be a first and a second heat source (met by Wrosz above). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further specified that there is a single camera sensor arranged to detect the temperature of the material and operate the heaters and/or the material transport system as is required in the claims by adding a thermal camera as in Simkins as required in the claims and using the images obtained as to operate the heating elements as is required in the claims. .  
Regarding claims 3-4 and 13-15, Wrosz/Simkins discloses the subject matter of claims 1 and 12 as discussed above, and further discloses that the controller is used to pressure/vacuum the chamber (raise or lower the pressure) (Wrosz, 7:27-7:31) within the object forming element above.
Regarding claims 5-6, Wrosz/Simkins discloses the subject matter of claim 1, and further discloses the mold carrier (“plug” 104) as shown in Fig. 3B, positioned with the mold with respect to an object forming element (Wrosz, Fig. 3B) (6:35-6:55).
Regarding claims 7-8, Wrosz/Simkins discloses the subject matter of claim 2, and further discloses that the heating element is configured to heat the material based on an identifier (Wrosz, 7:35-7:64) with the mold being formed with the identifier as described in the claim.  
Regarding claims 9-10, Wrosz/Simkins discloses the subject matter of claim 8, and further discloses that the controller is configured to receive the material identifier using a machine vision system (Wrosz, 7:35-8:1 describes a controller receiving such info from a machine vision system). 
Regarding claims 21-22, Wrosz/Simkins discloses the subject matter of claim 1, and further discloses (Simkins, 6:10-6:17) the thermal camera which is a non-contact sensing element which would be disposed in the chamber which would be on the opposite side of the heat sources as to detect a temperature of the sheet (Simkins, 5:61-6:17 explains that the heat source is from a reflected beam thus meeting this limitation since it would be placed opposite thermal camera, as to reflect the heating laser beam onto the sheet; where the thermal camera would be placed opposite the sheet, as to detect the top surface of the sheet).  
Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive in view of the updated rejections above. 
The Simkins reference teaches the use of one sensor that can image a large portion of the surface of a material, and is properly combinable with Wrosz as outlined above, as both references are directed at the thermoforming of similar objects used in orthodontics.  
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742